On January 11, 1965 this appeal was submitted to the court for determination upon the appellant’s brief pro se. On April 12, 1965, while the appeal was still pending, the appellant, as an indigent person, requested in writing that an attorney be assigned to prosecute the appeal on his behalf. Appellant’s request is granted. Anthony F. Marra, Esq., 100 Centre Street, New York, N. Y., is assigned as attorney to prosecute the appeal on appellant’s behalf. Appellant’s attorney is given leave to file and serve a supplemental typewritten brief; and the District Attorney of Kings County, within 15 days after the service of such brief upon him, may file and serve a brief in reply. Upon the filing of such briefs, the appeal will be placed on the calendar for reargument only if reargument should be requested by either party. Beldoek, P. J., Ughetta, Christ, Hopkins and Benjamin, JJ., concur.